DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 25 February 2021.
Claim 1 has been amended. 
Claims 4-5 have been cancelled.
Claim 7 is new.
Claims 1-3, 6-7 are currently pending and have been examined.
Claims 1-3, 6-7 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
(1)Business Problem v. Technical Problem
The claims disclose data gathering and sending information between two devices.  Similar to Electric Power Group, the instant claims disclose gathering information, analyzing information, and giving a result, which are abstract ideas and not patent eligible.  
Furthermore, the claims disclose solving a business problem, such as collecting commission and sending commission.  Instead, to overcome 101, the claims must disclose a technical solution to a technical problem or show a practical application.  A technical solution is one that shows an 

(2) Step 2A Prong 2/Practical Application
Applicant states that the MPEP does not require of “defining elements that are more than just a computer” to have integration into a practical application on page 1 of Remarks.  The Patent Office advises Examiners and Applicants to refer to the October 2019 Revised Guidance to determine how to analyze a 101 Rejection.  The Patent Office examines  whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements (i.e., “additional elements” for claim features, limitations, or steps that the claim recites beyond the identified judicial exception) recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.


(3) Enfish
In response to the Enfish argument, the claims here are unlike the claims in Enfish.  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data.  In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in the court cases from the USPTO Guidelines.

(4) Bascom
Applicant’s citation of Bascom is non-persuasive because the claims at issue in Bascom are readily distinguishable over the instant claims.  The Federal Circuit recognized that Bascom’s installation of an Internet content filter at a particular network location is “a technical improvement over prior art ways of filtering such content” because such an arrangement advantageously allows the Internet content filter to have “both the benefits of a filter on a local computer and the benefits of a filter on the ISP server” and “give[s] users the ability to customize filtering for their individual network accounts.” Bascom, 827 F.3d at 1350, 1352. According to the panel, Bascom’s claims “do not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities.” Id. Instead, Bascom’s claims “carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.” Id. As such, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Id. at 1350.  Unlike Bascom, the claims of the instant application do not explain why a filter at a particular place in the securities trading management system is a technical solution. The claims are not patent eligible.

Conclusion
The claims are directed to an abstract idea. The claims automate a manual process.  The claims define comparing, organizing, storing, and transmitting information steps with a processor.  Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	

Claim Rejections - 35 USC § 101
Claims 1-3, 6-7 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 6-7, the independent claim (Claim 1) is directed, in part, to managing a securities trading performed by a sell side after receiving an order from a buy side; storing processing patterns for classifications combining automatic and manual execution of post-trade processes and rule information related to a rule for calculating a determined commission for each of the buy side systems; obtaining order information of the orders from the buy side; sorting, when account allocation information has not been received from the buy side system at close of the session, the order information of the orders obtained during a session into a predetermined classification; suspending the post-trade processing, when the account allocation information has not been received from the buy side system at close of the session; sorting the order information of the orders obtained during a session, into at least one of the classifications when the account allocation information has been received, one of before close of the session and when the post-trade processing is suspended, based on, a 2Serial No.: 15/821,190 combination of first attribute information of an ordering buy side system that placed each order and second attribute information of an issue related to the order, automatically performing at least some of the post-trade processing for each classification of the orders based on a corresponding processing pattern of the post-trade processing on the sell side, including allocating accounts based on the account allocation information, settlement pairing based on a processing pattern, and calculating the determined commission related to each order based on the rule in the post-trade processing; and sending a result of the determined calculation to the ordering buy side system wherein 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a securities management trading system,” “a sell side,” “a buy side,” “buy side systems,” “sell side systems,” “a sell side order management system, “a buy side order management system,” “a first processor,” “a second processor, “a third processor,” “data storage,” and “a post-trade service providing system” to perform the claimed steps.  The system in the steps is recited at a high-level generality (i.e., as a generic system performing a generic computer 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2, 3, 6, 7 are directed to explaining more about the information obtained to be processed by the system.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including hedging, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions); and mental processes which include concepts performed in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691